United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1545
Issued: February 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2018 appellant filed a timely appeal from a May 14, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder injury
causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On November 13, 2017 appellant, then a 61-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained a left shoulder strain due to
factors of her federal employment, which included picking up packages off a moving belt and
distributing them into containers. She indicated that she first became aware of her claimed
condition on July 5, 2016 and of its relationship to her federal employment on October 1, 2016.
On the reverse side of the claim form, appellant’s supervisor noted that appellant stopped work on
November 5, 2017.
In a supplemental statement dated November 4, 2017, appellant indicated that, while at
work on July 5, 2016, a small box fell off of the moving belt. She noted that, although the box
was a little heavy, she picked up the box and placed it in the correct container. Appellant related
that, upon placing the box in the container, she heard a pop and felt pain in her left arm. She noted
that she did not initially stop work. On July 8, 2016 appellant went to the emergency room and,
after months of physical therapy, her pain did not subside so she saw another physician who
diagnosed rotator cuff sprain and severe arthritis.
OWCP received a medical report dated September 15, 2017, from Dr. Eugene P. Lopez,
Board-certified in orthopedic sports medicine and orthopedic surgery, which noted his diagnoses
of left shoulder rotator cuff tear and osteoarthritis. Dr. Lopez concluded that both conditions were
not specified as traumatic and that both conditions were work related.
In a development letter dated November 21, 2017, OWCP acknowledged receipt of
appellant’s claim and informed her that the evidence submitted was insufficient to support her
claim. It provided a factual questionnaire for her completion and requested additional medical
evidence in support of her claim. OWCP afforded appellant 30 days to submit the requested
evidence.
In a November 20, 2017 statement, received by OWCP on December 21, 2017, appellant
indicated that she felt pain in her left shoulder when she lifted packages and placed them into
containers. She noted that her injury was caused by moving boxes and packages from a moving
belt to containers for eight hours per day, five days per week. Appellant also related that this was
the first time she had suffered from this type of condition.
In a December 9, 2017 response to OWCP’s development questionnaire, appellant
indicated that her employment duties of lifting boxes and packages off of a moving belt and placing
them in containers for “years” contributed to her condition. She also related that the type of injury
claimed was an occupational disease.
By decision dated January 10, 2018, OWCP denied appellant’s claim. It found that she
had established that the employment factors occurred as alleged. However, OWCP denied
appellant’s claim, finding that the medical evidence of record was insufficient to establish that her
diagnosed conditions were causally related to the accepted employment factors.
OWCP subsequently received a progress note dated January 23, 2017 from Dr. Kenneth
Schiffman, Board-certified in hand surgery and orthopedic surgery. Dr. Schiffman noted that

2

appellant underwent a magnetic resonance imaging (MRI) scan of her left shoulder which revealed
a large and retracted rotator cuff tear and significant glenohumeral osteoarthritis.
In a progress note dated March 9, 2017, and received by OWCP on February 21, 2018,
Dr. Schiffman diagnosed left shoulder rotator cuff arthropathy and moderate-to-severe left carpal
tunnel syndrome.
On March 5, 2018 appellant requested reconsideration.
By decision dated May 14, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of the January 10, 2018 decision, finding that the evidence of record was
insufficient to explain how her job duties caused or aggravated her diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.5
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8

3

Supra note 1.

4

D.L., Docket No. 18-1007 (issued November 28, 2018); J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB
55, 58 (1968).
5

D.L., id.; G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

D.L., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
injury causally related to the accepted factors of her federal employment.
Appellant submitted two progress notes from Dr. Schiffman dated January 23 and
March 9, 2017. Dr. Schiffman noted his review of MRI scan and nerve testing results and
diagnosed a large and retracted rotator cuff tear, significant glenohumeral osteoarthritis, left
shoulder rotator cuff arthropathy, and moderate-to-severe left carpal tunnel syndrome. He did not
provide an opinion as to whether the diagnosed conditions were causally related to the accepted
employment factors. Therefore, Dr. Schiffman’s progress notes are of no probative value.9
Dr. Lopez, in his September 15, 2017 report, diagnosed a left shoulder rotator cuff tear and
osteoarthritis and opined that appellant’s conditions were work related. However, he did not
explain how the accepted employment factors caused or aggravated the diagnosed conditions. The
Board has held that a mere conclusion without the necessary rationale explaining how appellant’s
specific accepted work factors resulted in the diagnosed conditions is of limited probative value
and insufficient for the employee to meet her burden of proof.10 Such rationale is especially
important when the medical evidence indicates that appellant has a preexisting condition.11 Thus,
the Board finds that Dr. Lopez’ report is insufficient to meet her burden of proof.
In support of her claim, appellant also submitted multiple narrative statements, dated
November 4 and 20, and December 9, 2017, giving a factual recount of her alleged condition and
conjecture as to the cause of her condition. An award of compensation may not be based on
surmise, conjecture, or speculation. Neither the fact that appellant’s condition became apparent
during a period of employment nor the belief that her condition was caused, precipitated, or
aggravated by her employment is sufficient to establish causal relationship.12 Causal relationship
must be established by rationalized medical opinion evidence. As the medical evidence of record
is insufficient to establish causal relationship, the Board finds that appellant has not met her burden
of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

M.G., Docket No. 18-0654 (issued October 17, 2018); L.J., Docket No. 17-1993 (issued March 13, 2018);
George Randolph Taylor, 6 ECAB 986, 988 (1954).
11

See M.D., Docket No. 17-0478 (issued July 5, 2018).

12

E.M., Docket No. 17-1683 (issued January 4, 2019); see Duane B. Harris, 49 ECAB 170, 173 (1997).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
injury causally related to the accepted factors of federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

